DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicants’ claimed invention, filed 6 November 2019, in the matter of Application N° 16/675,325.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No additions, amendments, or cancellations to the originally-filed claims have been made.  No new matter has been added.
Thus, claims 1-19 represent all claims currently under consideration.

Information Disclosure Statement
Two Information Disclosure Statements (IDS) filed 6 November 2019 and 19 December 2019 are acknowledged and have been considered.

Claim Objections
Applicants are advised that should claim 4 be found allowable, claim 14 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP §608.01(m).


Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 18 and 19, the phrase “gel-like” renders the claims indefinite because the claims includes elements not actually disclosed (e.g., those encompassed by “or the like”), thereby rendering the scope of the claims unascertainable.  See MPEP §2173.05(d).

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wilhoit (USPN 8,809,614 B2) in view of Victor et al. (US Pre-Grant Publication Nº 2016/0324777 A1) and Lone et al. (JOBCR; published 1 September 2017).
The instantly claimed invention is directed to a composition comprising a container (pouch) comprising: 1) a three-dimensional, absorbent matrix comprising a porous material; and 2) at least one cannabinoid (cannabinoid-infused therapeutic phytoconstituent) within said porous matrix material, wherein said composition is pliable and shapeable to fit the site to which it is being applied.
The Examiner has additionally given consideration to the remainder of the unmentioned limitaions of claim 1, such as dental dressing for an oral surgical site, wherein the porous material assists in the removal of exudate associated with iatrogenic trauma, etc.  However, these limitations are either considered as being directed to recitations of intended use or not considered to contribute to the overall composition and structure and therefore, do not contribute to the overall patentability of the claimed composition.
Wilhoit’s disclosure in claim 1 of the reference teaches the each of the limitations recited by instant claims 1, 2, and 6 with the sole exception of the infused cannabinoid compound.  The reference does not teach infusing a cannabinoid compound into any of its practiced compositions.
The limitations recited by instant claim 3 are disclosed by claim 7 of the reference.
The limitations recited by instant claim 4 are disclosed by claim 8 of the reference.
The limitations recited by instant claim 7 are disclosed by Figures 1 and 2 of the reference:

    PNG
    media_image1.png
    196
    319
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    288
    280
    media_image2.png
    Greyscale


The limitations recited by instant claims 8-10 are disclosed by claim 11 and Figures 8A, 8B, 9A, and 9B of the reference:

    PNG
    media_image3.png
    642
    478
    media_image3.png
    Greyscale

Here, the Examiner notes that the rounded, square format of the dressing is considered to meet Applicants’ “generally-circular” limitation recited in claim 8.  The “generally U-shaped” and “substantially U-shaped” limitations are expressly met.
The limitations recited by instant claims 11 and 12 are disclosed by claim 12 and Figures 10A-D of the reference:

    PNG
    media_image4.png
    745
    538
    media_image4.png
    Greyscale

The limitations recited by instant claims 13 and 14 are disclosed by claims 5 and 6 of the reference.
The limitations recited by instant claim 15 are disclosed by claim 2 of the reference.
The limitations recited by instant claims 16 and 17 are disclosed by claim 4 of the reference.
The limitations recited by instant claims 18 and 19, as interpreted in light of the instant specification (see Spec., paragraph bridging pp. 11-12), are disclosed by claim 9 of the reference.
As mentioned above, Wilhoit discloses each and every aspect of the instantly claimed invention with two key exceptions.  Most prominently, Wilhoit does not teach infusing a cannabinoid compound into the practiced dressing.  Also absent from the teachings of Wilhoit is the combination of tea and turmeric in combination with the infused cannabinoid.  Lastly, though the reference does expressly teach that eugenol (clove oil) is an administered topical agent (see e.g., claim 4), there is no disclosure of it being co-infused with a cannabinoid compound into the practiced oral dressing.
The teachings of Victor are considered to remedy these two deficiencies.
At the outset, Wilhoit additionally teaches that:
“[a]nother known supplement that can be combined with pressure to assist in achieving hemostasis is tannin. Tannins are present in many woods, where they provide a partial defense against wildfires, decomposition, and infestation. Tannin is also a frequent ingredient in tea and is typically sold commercially as tannic acid. Tannin is known to constrict blood vessels in tissue and is a topical substance. Therefore, doctors frequently suggest biting down on a tea bag containing tannin following tooth extraction to help stop bleeding. Research also suggests that tannin has antiviral, antimicrobial, and antibacterial properties.

See (col. 2, lines 12-22).

The reference also teaches that, in some embodiments, the topical agent insert is a tea bag (col. 9, lines 20-21, and col. 12, lines 11-13).  Such is also considered to provide an alternate teaching to Applicants’ recitation of a “generically rectangular-shaped” pouch.
Expounding on these teachings of Wilhoit, are those provided by Victor, which are directed to green tea based products for placement in the oral cavity.  The practiced herbal pouches are placed in direct contact with the alveolar mucosa and provide flavorful, nutritional, and health benefits to the user (see e.g., Abstract; Figures; claims; and ¶[0193]).  Regarding the placement of the herbal pouch, the Examiner notes that it is not placed over the post-surgical site (i.e., over the jaw or within the jawline), but rather in contact with the alveolar tissue in order to abate local pain experienced by the user.
The practiced tea composition of Victor is additionally taught as co-formulating such components as Cannabis sativa (aka hemp), CBD, and THC with the tea (e.g., Camellia sinensis) (see e.g., claims 2-5, 11, 15, 16, 65, 67, and 72).  Victor also teaches and suggests turmeric as an herbal compound that may be co-formulated within the tea/cannabis pouch (see e.g., ¶[0186] and claim 72).
The teachings of Victor possess deficiencies as well with respect to the claimed invention as well as to Wilhoit.  Primarily, the compositions of Victor, while provided in a pouch that will absorb fluids and other forms of oral exudate, are not structured so as to possess a U-shape or an H-shape.  They are structured as a rectangular shape and can be reshaped to occupy the requisite space within the oral cavity.  To that end, Victor teaches and suggests that the compositions may take on the desired shape.  Also, Victor does not teach a product that contains the moldable insert that Wilhoit possesses and therefore, does not teach infusing the practiced herbal compounds into a matrix beyond what is placed into its own absorbable envelopes.  Lastly, Victor appears to be deficient from the standpoint of providing motivation for specifically selecting turmeric from the long, but very finite list of herbal additives disclosed by the reference.
With regard to the last point, the Examiner submits that the state of the prior art remedies this deficiency and even provides clear motivation to the ordinarily skilled artisan to specifically select turmeric for use in the formulation of the instantly claimed composition.
The attached article by Lone et al., discusses the role of turmeric in the management of alveolar osteitis (aka dry socket) (see e.g., Title; Abstract).  The article recognizes that other modes of treatment exist in the art and include pain reducing dressings such as zinc oxide, and eugenol and that other such wound healing promoters include teas like chamomillia (see pg. 44, right column, last paragraph).  The results of the testing provided in the study against a dressing containing zinc oxide and eugenol suggest that turmeric also provides alleviation and successful treatment of alveolar surgical sites.
Based on the combined teachings of Wilhoit, Victor, and Lone, the Examiner submits that before the effective filing date of the instant invention, a person of ordinary skill in the art, would have had clear motivation and a reasonable expectation of success for producing the instantly claimed composition.
Evidence in support of this position is derived directly from the teachings of Wilhoit which, apart from the infused cannabinoid, tea, and turmeric, discloses each and every one of the claimed limitations.  The disclosure of Victor remedies the deficiency of Wilhoit by teaching and suggesting preferred combinations of tea and cannabis sativa in pouches that administered to the oral cavity (e.g., alveolar mucosa).  Victor additionally teaches that turmeric may be combined with the blend of herbs, but Lone provides additional motivation for selecting it as it provides wound healing properties specifically for alveolar osteitis.  As such, the combined teachings provide a clear showing in the art of producing a composition that is administered to the oral cavity and specifically, for accomplishing Applicants’ intended use of post-operative alveolar treatment and alleviation.
Therefore, , absent a clear showing of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention.
	
All claims have been rejected; no claims are allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615